[sprintimage.jpg]
 
 

CONFIDENTIAL TREATMENT REQUESTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.


Revised Payment Terms
Effective June 1, 2016, all orders with Sprint are subject to the terms below:
•
Effective June 1, 2016 through August 30, 2016 Sprint will pay undisputed
amounts for services performed during that period within [*] ([*]) days of
receipt of Supplier’s invoice.

•
From September 1, 2016 and going forward Sprint will pay undisputed amounts for
services performed within [*] ([*]) days of receipt of Supplier’s invoice.

The parties will endeavor to reach [*] ([*]) days terms, provided Sprint can
commit to mutually agreeable business terms (eg, increased rates, increased
fees, and/or additional seats).
If there are any major changes to Suppliers receivables factoring setup,
Supplier will notify Sprint and if within 90 days the parties have not reached a
mutually acceptable resolution, the payment terms will revert to a [*] term.
All payments made to Supplier will be via ACH unless Supplier makes a different
arrangement with Sprint.
Signed:
Sprint / United Management Company        StarTek, Inc.




/s/ Teri L. Craner-Hallahan        /s/ Chad A. Carlson    
Signature of Authorized Representative        Signature of Authorized
Representative




Teri L. Craner-Hallahan        Chad Carlson    
Printed Name        Printed Name




Sourcing Manager        President & CEO    
Title        Title




April 20, 2016        April 22, 2016    
Date        Date




